As filed with the Securities and Exchange Commission on September 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2011 Date of reporting period:July 31, 2011 Item 1. Schedules of Investments. Edgar Lomax Value Fund Schedule of Investments July 31, 2011 (Unaudited) Shares COMMON STOCKS - 99.13% Value Agencies, Brokerages, and Other Insurance Related Activities - 0.73% MetLife, Inc. $ Alumina and Aluminum Production and Processing - 0.54% Alcoa, Inc. Beverage and Tobacco Product Manufacturing - 1.96% Altria Group, Inc. Coca Cola Co. PepsiCo, Inc. Building Material and Garden Equipment - 0.97% The Home Depot, Inc. Lowe's Companies, Inc. Chemical Manufacturing - 17.19% Abbott Laboratories Avon Products, Inc. Bristol-Myers Squibb Co. Colgate Palmolive Co. E. I. du Pont de Nemours and Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Procter & Gamble Co. Computer and Electronic Product Manufacturing - 8.92% Hewlett-Packard Co. Intel Corp. Raytheon Co. Computer and Peripheral Equipment Manufacturing - 2.09% International Business Machines Corp. Depository Credit Intermediation - 0.38% Capital One Financial Corp. Food Manufacturing - 6.19% Campbell Soup Co. HJ Heinz Co. Kraft Foods, Inc. - Class A Food Services and Drinking Places - 4.38% McDonald's Corp. General Merchandise Stores - 3.00% Target Corp. Walgreen Co. Health and Personal Care Stores - 6.16% CVS Caremark Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 7.75% The Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 0.47% General Electric Co. Medical Equipment and Supplies Manufacturing - 1.29% Medtronic, Inc. Metal Ore Mining - 0.68% Freeport-McMoRan Copper & Gold, Inc. Motion Picture and Video Industries - 0.88% Time Warner, Inc. Petroleum and Coal Products Manufacturing - 10.61% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Securities, Commodity Contracts, and Other Finance - 2.20% NYSE Euronext Semiconductor and Other Electronic Component Manufacturing - 2.59% Texas Instruments, Inc. Telecommunications - 7.33% AT&T, Inc. Verizon Communications, Inc. Transportation & Warehousing - 0.52% Lockheed Martin Corp. Transportation Equipment Manufacturing - 3.40% The Boeing Co. General Dynamics Corp. Utilities - 8.90% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $24,465,383) Shares SHORT-TERM INVESTMENTS - 0.70% Value Invesco STIT-STIC Prime Portfolio - Institutional Class, 0.02%(a) TOTAL SHORT-TERM INVESTMENTS (Cost $196,107) Total Investments in Securities(Cost $24,661,490) - 99.83% Other Assets in Excess of Liabilities - 0.17% TOTAL NET ASSETS - 100.00% $ (a) Rate shown is the 7-day yield as of July 31, 2011. Note 1 – Securities Valuation The Edgar Lomax Value Fund’s (the “Fund”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in open-end mutual funds are valued at their net asset value per share. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of July 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
